Citation Nr: 0312730	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-34567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

Entitlement to an increase in a 20 percent rating for a low 
back disability.

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active duty for training from May 1962 to 
November 1962.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1996 RO decision which denied 
an increase in a 20 percent rating for a service-connected 
low back disorder (described for rating purposes as 
lumbosacral sprain with arthritis of the anterior thoracic 
spine), and which denied a TDIU rating.

In October 2002, the Board undertook additional development 
of the evidence on the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, the Board development 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, the 
case must be remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for an increased rating for a 
low back disorder, and the claim for a 
TDIU rating, taking into account all 
evidence received since the January 2002 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


